Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 10-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-II, as set forth in the Office action mailed on 10/28/2021, is hereby withdrawn and claims 10-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-9:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the extension line and a first electrode of the organic light emitting diode are connected to each other in the transmission portion”, in all of the claims in combination with the remaining features of independent claim 1.

Bok (US 2018/0089485) teaches a plurality of subpixels (Fig. 3, elements Px1 & PX2) on a substrate (Fig. 4B, element SUB), each subpixel including a transmission portion (Fig. 4B, element TA) and a light emitting portion (Fig. 4B, element EA), wherein the light emitting portion includes a driving transistor (Fig. 4B,element TFT) and an organic light emitting diode (Fig. 4B, elements EL1, EML, EL2) connected to the driving transistor, and an extension line (Fig. 4B, portion of EL1 passing through PSV) extending from a drain electrode (Fig. 4B, element DE) of the driving transistor, and a first electrode (Fig. 4B, element EL1) of the organic light emitting diode are connected to each other; a passivation film (Fig. 4B, element PSV) located on the thin film transistor and the extension line, and the passivation film exposing at least a portion of the extension line (Fig. 4B),  an overcoat layer  (Fig. 4B, element PDL) located on the passivation layer, corresponding to the light emitting portion; a first electrode (Fig. 4B, element EL1) located on the overcoat layer; a bank layer (Fig. 4B, portion of CV in TA area).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/